DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2013/0286003) in view of Choi et al. (2014/0176407).

Regarding claim 1, Park teaches a display device comprising: a display panel (110; Fig 1) having a plurality of data lines (D1…Dm; Fig 1), a plurality of gate lines (G1…Gn; Fig 1), and pixel switches (para [0038] a switching transistor) and pixel units (PX; Fig 1) provided in a matrix at intersection portions between the plurality of data lines and the plurality of gate lines (Fig 1; para [0037] The display panel 110 includes a plurality of data lines D1 to Dm extended in a first direction X1, a plurality of gate lines G1 to Gn extended in a second direction X2 to cross the data lines D1 to Dm, and a plurality of pixels PX. The pixels PX may be arranged in areas defined by the data lines D1 to Dm and the gate lines G1 to Gn); a display controller (120; Fig 1) that generates a video data signal serialized at a fixed period for each of a predetermined number of data lines in the plurality of data lines (para [0039] The timing controller 120 receives image signals RGB and control signals CTRL, such as a vertical synchronization signal Vsync, a horizontal synchronization signal Hsync, a main clock signal MCLK, a data enable signal DE, etc., to control the image signals RGB. The control signals CTRL may be received from an external source. The timing controller 120 applies a resolution control signal RESOL, image data DATA, and a first control signal CONT1 to the up-scaling data driver 130 and applies a second gate signal CONT2 to the gate driver 150. Para [0043] The gate driver 150 drives the gate lines G1 to Gn in response to the second control signal CONT2 from the timing controller 120 and the gate-on and off voltages VON and VOFF from the voltage generator 140.); a gate driver (150; Fig 1) that supplies gate signals to the plurality of gate lines in a predetermined order within one frame period para [0043] The gate driver 150 drives the gate lines G1 to Gn in response to the second control signal CONT2 from the timing controller 120 and the gate-on and off voltages VON and VOFF from the voltage generator 140.); and a data driver (130; Fig 1) that is provided for the predetermined number of data lines (Fig 1), the data driver receiving the serialized video data signal from the display controller (para [0053] The serial-to-parallel converter 240 converts the image data DATA from the timing controller 120 shown in FIG. 1 to parallel red data PDATAR, parallel green data PDATAG, and parallel blue data PDATAB and outputs the parallel red data PDATAR, the parallel green data PDATAG, and the parallel blue data PDATAB to the latch part 250), and supply a gradation voltage signal to each of the predetermined number of data lines (para [0055] The digital-to-analog converter 260 receives the gamma voltages VGMA1 to VGMA18 from the gamma voltage generator 160 shown in FIG. 1 and outputs the gray-scale voltages corresponding to the red data YR1 to YRk, the green data YG1 to YGk, and the blue data YB1 to YBk to the output buffer 270 in response to a polarity inversion signal POL.); the gradation voltage signal corresponding to each of video data obtained by performing parallel conversion of the serialized video data signal (para [0060] In an exemplary embodiment, the latch part 250 includes a first latch part 252 and a second latch part 254. The first latch part 252 includes first latches 341, 342, 343, and 344. The first latches 341 to 344 respectively correspond to the latches 321 to 324 in the shift register 230. The first latches 341 to 344 latch the parallel red data PDATAR from the serial-to-parallel converter 240 shown in FIG. 2 in synchronization with the latch clock signals CK1 to CK4 output from the latches 321 to 324 so as to output output signals OUT1, OUT2, OUT3, and OUT4.).
Park fails to explicitly teach, the one frame period corresponding to a rewriting time of one screen according to the video data signal, each of the gate signals having a pulse width which corresponds to a selection period for controlling the pixel switch to be on and corresponds to a period of a gate timing signal, the period of the gate timing signal being changed; and a plurality of data drivers that are provided for the predetermined number of data lines, the plurality of data drivers receiving the serialized video data signal from the display controller, generate a modulated data timing signal whose period changes within the one frame period, and supply a gradation voltage signal to each of the predetermined number of data lines for each of data periods based on a data timing of the modulated data timing signal, each of data periods corresponding to the data timing of the modulated data timing signal; as claimed.

Choi teaches a display device comprising a gate driver (130; Fig 1A) that supplies gate signals to the plurality of gate lines (para [0035] The gate driver 130 outputs a gate on voltage and a gate off voltage to drive the gate lines GL1 to GLn in response to the second control signal CONT2 from the timing controller 120. The gate driver 130 may include one or more gate driver ICs, but is not be limited thereto) in a predetermined order within one frame period (Fig 3), the one frame period corresponding to a rewriting time of one screen according to the video data signal, each of the gate signals having a pulse width which corresponds to a selection period for controlling the pixel switch to be on and corresponds to a period of a gate timing signal, Fig 3; para [0053] In FIG. 3, the pulse width of each of the n pulses of the output enable signal OE (i.e., the horizontal data period HD) becomes larger as the gate lines corresponding to the pulses are positioned further away from the data driver 140 in the first direction D1 (tOE1<tOE2<tOE3< . . . <tOEn). However, widths of n horizontal blank periods HB (where n is a natural number other than 0) in the output enable signal OE are the same (tHB1=tHB2= . . . =tHBn-1). Fig 9; para [0073] Referring to FIG. 9, a pulse width of each of n pulses of a first output enable signal OE1 becomes larger as the gate lines corresponding to the pulses are positioned further away from the data driving circuits 331 and 332 in the first direction D1 (tOE11<tOE12<tOE13< . . . <tOE1n). In addition, in some cases, widths of n horizontal blank periods HB in the first output enable signal OE1 may be the same (tHB11=tHB12= . . . =tHB1 n-1). In addition, the pulse widths of the first gate pulse signal CPV 1 generated in synchronization with the first output enable signal OE1 have an order of tCPV11<tCPV12<tCPV13< . . . <tCPV1n, and therefore the pulse widths of the gate driving signals GSL1 to GSLn applied to the gate lines GLL1 to GLLn have an order of tGL11<tGL12<tGL13< . . . <tGL1n.); and a plurality of data drivers (Fig 8; para [0065] and a plurality of data driving circuits 331, 332, 333, and 334.) that are provided for the predetermined number of data lines (Fig 3; Fig 9), the plurality of data drivers receiving the serialized video data signal from the display controller, generate a modulated data timing signal whose period changes within the one frame period (para [0051] As described above, the pulse width of the gate driving signals GS1 to GSn may be increased by reducing the horizontal blank period HB and the vertical blank period VB of one frame, and thus the charge time of each pixel may be increased. para [0053] In FIG. 3, the pulse width of each of the n pulses of the output enable signal OE (i.e., the horizontal data period HD) becomes larger as the gate lines corresponding to the pulses are positioned further away from the data driver 140 in the first direction D1 (tOE1<tOE2<tOE3< . . . <tOEn). However, widths of n horizontal blank periods HB (where n is a natural number other than 0) in the output enable signal OE are the same (tHB1=tHB2= . . . =tHBn-1). Fig 3; Fig 9; para [0073] Referring to FIG. 9, a pulse width of each of n pulses of a first output enable signal OE1 becomes larger as the gate lines corresponding to the pulses are positioned further away from the data driving circuits 331 and 332 in the first direction D1 (tOE11<tOE12<tOE13< . . . <tOE1n). In addition, in some cases, widths of n horizontal blank periods HB in the first output enable signal OE1 may be the same (tHB11=tHB12= . . . =tHB1 n-1). In addition, the pulse widths of the first gate pulse signal CPV 1 generated in synchronization with the first output enable signal OE1 have an order of tCPV11<tCPV12<tCPV13< . . . <tCPV1n, and therefore the pulse widths of the gate driving signals GSL1 to GSLn applied to the gate lines GLL1 to GLLn have an order of tGL11<tGL12<tGL13< . . . <tGL1n.), and supply a gradation voltage signal (DATA, Fig 3; DATA1, DATA2, Fig 9) to each of the predetermined number of data lines for each of data periods based on a data timing of the modulated data timing signal, each of data periods corresponding to the data timing of the modulated data timing signal (Fig 3; Fig 9).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Park with teachings of Choi, because 

Regarding claim 2, Park teaches the display device, as explained for claim 1 above.
Park fails to teach, wherein each of the plurality of data drivers generates the modulated data timing signal whose period changes within the one frame period so that the data period is a period for writing the gradation voltage signal to the pixel unit and is a period depending on a distance on the data line from the plurality of data drivers to the pixel unit as a writing destination, and the plurality of data drivers generate the gate timing signal whose period changes within the one frame period so that the selection period of each of the plurality of gate lines is a period depending on the distance on the data line from the plurality of data drivers; as claimed.
Choi teaches the display device wherein each of the plurality of data drivers generates the modulated data timing signal whose period changes within the one frame period so that the data period is a period for writing the gradation voltage signal to the pixel unit and is a period depending on a distance on the data line from the plurality of data drivers to the pixel unit as a writing destination (para [0073] Referring to FIG. 9, a pulse width of each of n pulses of a first output enable signal OE1 becomes larger as the gate lines corresponding to the pulses are positioned further away from the data driving circuits 331 and 332 in the first direction D1 (tOE11<tOE12<tOE13< . . . <tOE1n). In addition, in some cases, widths of n horizontal blank periods HB in the first output enable signal OE1 may be the same (tHB11=tHB12= . . . =tHB1 n-1). In addition, the pulse widths of the first gate pulse signal CPV 1 generated in synchronization with the first output enable signal OE1 have an order of tCPV11<tCPV12<tCPV13< . . . <tCPV1n, and therefore the pulse widths of the gate driving signals GSL1 to GSLn applied to the gate lines GLL1 to GLLn have an order of tGL11<tGL12<tGL13< . . . <tGL1n.), and the plurality of data drivers generate the gate timing signal whose period changes within the one frame period so that the selection period of each of the plurality of gate lines is a period depending on the distance on the data line from the plurality of data drivers (Fig 9; para [0075] In some cases, the pulse widths of the n pulses of the first output enable signal OE1 may be the same (tOE11=tOE12=tOE13= . . . =tOE1n), but, the widths of the n horizontal blank periods of the first output enable signal OE1 may be set according to a direction in which the data driving signals are applied and a direction in which the gate lines GLL1 to GLLn, GLR1 to GLRn are scanned. For instance, the pulse width of the horizontal blank period HB corresponding to a pixel connected to a data driving line situated relatively further away from the data driving circuits 331, 332, 333, and 334 may be larger than a pulse width of a horizontal blank period HB corresponding to a pixel connected to a data driving line situated relatively closer to the data driving circuits 331, 332, 333, and 334. The widths of the n horizontal blank periods of the second output enable signal OE2 may also be set according to a direction in which the data driving signals are applied and a direction in which the gate lines are scanned).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Park with teachings of Choi, because 

Regarding claim 3, Park teaches the display device, as explained for claim 2 above.
Park fails to teach wherein the pulse width of the gate signal is set to include a plurality of the data periods; as claimed.
Choi teaches the display device wherein the pulse width of the gate signal is set to include a plurality of the data periods (Fig 9).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Park with teachings of Choi, because this will provide device wherein data signals will not be delayed for larger displays and this will result in providing uniform image on the display panel (Choi: para [0006]).

Regarding claim 9, Park teaches the display device as explained for claim 1 above.
Park fails to teach wherein the display controller generates the gate timing signal whose frequency changes within the one frame period and supplies the gate timing signal to the gate driver; as claimed.
Choi teaches the display device wherein the display controller generates the gate timing signal whose frequency changes within the one frame period (para [0035] The gate driver 130 outputs a gate on voltage and a gate off voltage to drive the gate lines GL1 to GLn in response to the second control signal CONT2 from the timing controller 120. The gate driver 130 may include one or more gate driver ICs, but is not be limited thereto; Fig 3; Fig 9) and supplies the gate timing signal to the gate driver (Fig 1).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Park with teachings of Choi, because this will provide device wherein data signals will not be delayed for larger displays and this will result in providing uniform image on the display panel (Choi: para [0006]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2013/0286003) in view of Choi et al. (2014/0176407) as applied to claim 1 above, and further in view of Iwamoto et al. (2012/0194489).

Regarding claim 15, Park teaches the display device as explained for claim 1 above.
Park fails to teach wherein the gate driver supplies, in the one frame period, the gate signal in a direction from the gate line which is distant from a specific driver to the gate line which is near to the specific driver in the plurality of gate lines; as claimed.
Choi teaches the display device wherein the gate driver supplies, in the one frame period, the gate signal in a direction from the gate line which is near from a specific driver to the gate line which is distant to the specific driver in the plurality of gate lines (Fig 3; Fig 9).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Park with teachings of Choi, because this will provide device wherein data signals will not be delayed for larger displays and this will result in providing uniform image on the display panel (Choi: para [0006]).

Park and Choi fails to teach wherein the gate driver supplies, in the one frame period, the gate signal in a direction from the gate line which is distant from a specific driver to the gate line which is near to the specific driver in the plurality of gate lines; as claimed.
Iwamoto teaches a display device wherein a gate driver supplies, in the one frame period, the gate signal in a direction from the gate line which is distant from a specific driver to the gate line which is near to the specific driver in the plurality of gate lines (para [0158] the backward scanning (scanning in the order of "GLn (=claimed distant), GLn-1, GL2, GL1 (=claimed near)") are changed over to each other based on a timing of occurrence of pulses of the first to sixth scanning control signals CNT1 to CNT6. Note that the gate driver 40 is described in detail later. Para [0208] However, in the case of the backward scanning, clock pulses of the four-phase clock signals are provided to the bistable circuit, in the order of "the fourth gate clock signal GCK4, the third gate clock signal GCK3, the second gate clock signal GCK2, the first gate clock signal GCK1". The display control circuit 20 switches the orders of the occurrence of the clock pulses. Fig 9).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Park and Choi with teachings of Iwamoto, because this will provide display wherein the scanning order of the gate bus lines GL1 to GL8 is controlled by a smaller number of control signals than that in the first embodiment. Therefore, signal wirings are decreased, and signals to be generated in the display control circuit 20 are decreased, as compared with the first embodiment. .

Allowable Subject Matter
Claims 4-8, 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 4, prior art of record fails to teach the following claim limitations of “wherein a timing difference between an end timing of the data period for writing the gradation voltage signal to the pixel unit and an end timing of the selection period of the gate signal is set to a value depending on a distance on the gate line from the gate driver”; in combination with all other claim limitations. Regarding claim 5, prior art of record fails to teach the following claim limitations of “wherein a timing difference between an end timing of the data period for writing the gradation voltage signal to the pixel unit and an end timing of the selecting period of the gate signal is set to a value depending on a distance on the data line from the plurality of data drivers”; in combination with all other claim limitations. Regarding claim 6, prior art of record fails to teach the following claim limitations of “wherein each of the plurality of data drivers includes: a serial-parallel converter circuit that generates the plurality of video data which are converted in parallel, according to the predetermined number of data lines, from the serialized video data signal supplied from the display controller; a timing .

Claims 16-20 are allowed.
Regarding claim 16, prior art of record fails to teach the following claim limitations of “a memory circuit that writes the video data based on a clock signal having a fixed period and temporarily stores the video data within a reading period corresponding to the modulated data timing signal; …and an amplifying circuit that amplifies the gradation voltage signal and outputs the amplified gradation voltage to the predetermined number of data lines for each of one data periods which are set based on a data timing of the modulated data timing signal”; in combination with all other claim limitations. Regarding claim 19, prior art of record fails to teach the following claim limitations of “…generates groups of third timing signals corresponding to a period of the second timing signal based on the first timing signal,… a control unit that transmits the video data signal and the first timing signal to the data driver; a gate driver that receives the groups of third timing signals transmitted from the data driver and transmits a scan signal which has a pulse width corresponding to the period of the groups of third timing signals”; in combination with all other claim limitations. Regarding claim 20, prior art of record fails to teach the following claim limitations of “…generates groups of gate timing signals corresponding to a period of the data timing signal based on the setting information,…; a gate driver that receives the groups of gate timing signals transmitted from the data driver and transmits a scan signal which has a pulse width corresponding to the period of the groups of gate timing signals”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PREMAL R PATEL/Primary Examiner, Art Unit 2623